Citation Nr: 9918021	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-18 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of right ankle fracture, currently assigned a 10 
percent disability evaluation.  

2.  Entitlement to an increased disability rating for 
residuals of left knee injury, currently assigned a 10 
percent disability evaluation.  

3.  Entitlement to an increased disability rating for 
residuals of right knee injury, currently assigned a 10 
percent disability evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1974, and from May 1974 to May 1976.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  

By a rating decision in December 1996, the RO granted a 
separate 10 percent disability rating for a surgical scar of 
the right ankle.  


REMAND

The veteran contends that his service-connected 
musculoskeletal disabilities are more severe than currently 
evaluated, and that consequently he is entitled to increased 
disability ratings.  A veteran's claim that a service-
connected condition has become more severe is well grounded 
where the condition was previously service connected and 
rated, and the veteran subsequently asserts that higher 
rating is justified due to increase in severity since the 
original rating. See Proscelle v. Derwinski, 2 Vet.App. 629 
(1992) and Caffrey v. Brown, 6 Vet.App. 377 (1994).  

The duty to assist the veteran includes the duty to develop 
the pertinent facts by conducting a current and thorough 
medical examination when indicated by the circumstances of 
the case. See 38 C.F.R. § 3.159 (1997); see also Waddell v. 
Brown, 5 Vet.App. 454 (1993).  The Board is cognizant of the 
fact that VA examinations were twice conducted in 1996.  
However, for the reasons discussed below, the Board finds 
that another examination is necessary prior to a decision on 
the merits.  

One reason it that when evaluating a service-connected 
disability involving the musculoskeletal system, adequate 
consideration must be given to whether the rating addresses 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Section 4.40 provides that 
it is essential that any examination on which the ratings are 
based adequately portray any functional loss which may be due 
to pain.  In other words the impact of the pain must be 
considered in making a rating determination. See: Johnson v. 
Brown, 9 Vet.App. 7, 11 (1996) and Spurgeon v. Brown, 10 
Vet.App. 194, 196 (1997).

Furthermore, although a review of the record reveals that the 
RO expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service for consideration of the assignment of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(1997), the RO did not consider 38 C.F.R. §§ 4.40, and 
4.45 in the rating decisions or notification of rating 
actions forwarded to the veteran.  

Decisions of the Board must be based on all of the evidence 
that is known to be available. 38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1997); see also Franzen v. Brown, 
9 Vet.App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist a claimant in filing a claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet.App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim. 38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991). See Counts v. Brown, 6 Vet.App. 
473 (1994).

According to the report of the VA examination, addressing the 
veteran's knees and right ankle, that was conducted in June 
1996, X-rays were to be ordered and a report prepared.  
However, the only X-ray reports included with the claims 
folder were made in July 1996 and pertain to the hand and 
spine.  Also, on examination the veteran complained of pain, 
but the examiner did not express an opinion as to whether 
pain would affect functional ability.  

It is the judgment of the Board that consideration of any X-
rays made following the June 1996 examination is necessary 
and additional clinical examination of the veteran is 
required to adequately address the pain issues presented 
regarding the DeLuca case.  Any treatment records dated after 
June 1996 should also be obtained and associated with the 
claims folder to ensure the veteran every administrative 
consideration.  

Accordingly, this case is REMANDED for the following actions:

1. The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that he has received 
for right and left knee and right ankle 
disabilities since 1996. He should be 
asked to complete the necessary 
authorizations for release of private 
information to the VA, if necessary.  The 
RO should obtain all records from the 
sources reported by the veteran that are 
not already in the claims file.  Any 
records of VA inpatient and outpatient 
medical treatment should be obtained and 
associated with the claims folder. If any 
private treatment is reported and the 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1998).

2.  Once the above list has been 
submitted and the records have been 
obtained and associated with the claims 
folder, the veteran should be scheduled 
for a comprehensive orthopedic VA 
examination for the purpose of 
determining the nature and degree of 
severity of the service connected right 
and left knee and right ankle 
disabilities.  All required tests and 
special studies to include neurological 
studies and x-rays of affected joints 
should be conducted.  The claims folder 
and a copy of this remand must also be 
made available to and reviewed by the 
physician.  The examination should 
specifically address the extent of 
functional impairment attributable to all 
of the veteran's knee and right ankle 
pathology.  The examiner should conduct 
range of motion testing.  The examiner 
should note the range of motion in 
degrees and should state what is 
considered normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should describe whether any 
existing pain, tingling or numbness 
significantly limits the veteran's 
functional ability during flare-ups or 
when the knees and right ankle are used 
repeatedly. See DeLuca v. Brown, 8 
Vet.App. 202 (1995); See 38 C.F.R. § 4.40 
(1998) (functional loss may be due to 
pain, supported by adequate pathology.)  
The factors upon which the opinions are 
based must be set forth.  All pertinent 
symptomatology and findings should be 
reported in detail.  The report of 
examination, which should be typed, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include adequate 
responses to the specific opinions 
requested, it is incumbent upon the 
rating board to return the report to the 
examiner as inadequate for evaluation 
purposes. See 38 C.F.R. § 4.2 (1997); and 
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  Subsequently, the RO should consider 
the veteran's claims for increased 
ratings for service-connected 
disabilities of the knees and right 
ankle.

5.  If the veteran's claim for increased 
disability evaluations remains denied, 
the RO should then consider whether the 
veteran's case should be submitted to the 
Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for consideration of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(1998).

6.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status. See Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992); Booth v. 
Brown, 8 Vet.App. 109 (1995); and Falzone 
v. Brown, 8 Vet.App. 398 (1995).

After completion of the above development, the RO should 
provide the veteran and his representative with a 
Supplemental Statement of the Case.  They should be afforded 
the appropriate amount of time to respond thereto.  Then, the 
entire claims file should be returned to the Board, if in 
order. No action is required of the veteran until he is 
otherwise notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


